Case 1:19-cv-00138-JRS-TAB Document 1 Filed 01/15/19 Page 1 of 4 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ARA POLK,                                      )
                                               )
               Plaintiff,                      )
                                               )        Case No.: 1:19-cv-00138
       v.                                      )
                                               )
BONA VISTA PROGRAMS, INC.,                     )
                                               )
               Defendant.                      )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                              I.    STATEMENT OF THE CASE

1. Plaintiff, Ara Polk (hereinafter “Polk” or “Plaintiff”), brings her Complaint against

   Defendant, Bona Vista Programs, Inc. (hereinafter “Defendant”), for its violations of

   Americans with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12101 et seq.,

   and the ADA Amendments Act of 2008 (“ADAAA”). Polk contends she was subjected to

   discrimination based on her disability.

                                         II.       PARTIES

2. Polk resides within the geographical boundaries of the Southern District of Indiana.

3. Bona Vista Programs, Inc. is an Indiana based residential facility in Kokomo, Indiana.

                             III.   JURISDICTION AND VENUE

4. Polk is an “employee” within the meaning of 42 U.S.C. § 12111(4).

5. Bona Vista Programs, Inc. is an “employer” within the meaning of 42 U.S.C. § 12111(5).

6. Polk satisfied her obligation to exhaust her administrative remedies by having timely filed

   U.S. Equal Employment Opportunity Commission Charge Number 470-2018-03638 against

   Defendant alleging discrimination in violation of the ADA and ADAAA, as amended,



                                                    1
Case 1:19-cv-00138-JRS-TAB Document 1 Filed 01/15/19 Page 2 of 4 PageID #: 2



   because of her disability. Polk filed her EEOC Charge on July 25, 2018. Polk received her

   Notice of Right to Sue from the EEOC on October 23, 2018, and hereby timely files this

   lawsuit.

7. Jurisdiction is conferred on this Court by the ADA and ADAAA; 42 U.S.C. § 12117, and 28

   U.S.C. § 1331.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as all events, transactions and

   occurrences concerning this matter have arisen in the geographical purview of the Southern

   District of Indiana.

                                  IV.   FACTUAL ALLEGATIONS

9. Polk was hired by Defendant on January 18, 2016 as a House Manager of Defendants

   residential facility in Kokomo, Indiana.

10. During the course of her employment, Polk injured her right shoulder in an automobile

   accident on April 5, 2017.

11. Because of her injuries, she has numerous restrictions, and had been placed on light-duty

   work.

12. While on light duty, Polk was injured again, this time to her left shoulder.

13. As a result of her restrictions, Defendant forced her to drive to Marion, Indiana for work that

   fit within her restrictions.

14. Polk was not compensated for the additional time or mileage required to commute to Marion

   from her home in Kokomo.

15. Polk was terminated on January 18, 2018.




                                                 2
Case 1:19-cv-00138-JRS-TAB Document 1 Filed 01/15/19 Page 3 of 4 PageID #: 3



                                 V.     LEGAL ALLEGATIONS

16. Polk hereby incorporates paragraphs one (1) through (15) as set forth herein.

17. Polk has a physical condition that is serious enough to substantially limit a major life activity,

   and has a record of disability.

18. Polk has been discriminated against because of her disability.

19. Defendant failed to engage in an interactive dialogue to explore the possibility of an

   accommodation being available.

20. Defendant retaliated against Polk by terminating her employment based on her disability.

21. Defendant’s actions and omissions violated the ADA and ADAAA, 42 U.S.C. § 12101 et

   seq.

22. Defendant also withheld wages from Polk, including her last paycheck and unpaid vacation

   time.

                                  VI.   REQUESTED RELIEF

       WHEREFORE, Plaintiff, Ara Polk, requests that judgment of this Court be held in her

favor as follows:

1. Order Defendant to pay Polk any and all lost wages and the monetary value of all benefits

   associated with her employment;

2. Order Defendant to pay Polk compensatory damages for the mental anguish and

   consequential harm she suffered;

3. Order Defendant to pay Polk’s reasonable attorney fees and costs;

4. Order Defendant to pay interest on all sums recoverable; and

5. Award to Polk all other relief that is just and proper.




                                                  3
Case 1:19-cv-00138-JRS-TAB Document 1 Filed 01/15/19 Page 4 of 4 PageID #: 4



                                                       Respectfully submitted,

                                                       GOODIN ABERNATHY, LLP

                                                       /s/ Christopher E. Clark
                                                       Christopher E. Clark, #18577-29
                                                       Attorney for Plaintiff


                                  DEMAND FOR JURY TRIAL

         Plaintiff, Ara Polk, by counsel, demands a trial by jury on all issues deemed so triable.

                                                       Respectfully submitted,

                                                       GOODIN ABERNATHY, LLP

                                                       /s/ Christopher E. Clark
                                                       Christopher E. Clark, #18577-29
                                                       Attorney for Plaintiff



Christopher E. Clark, Atty No. 18577-29
GOODIN ABERNATHY, LLP
301 East 38th Street
Indianapolis, IN 46205
P: 317/843-2606
F: 317/574-3095
cclark@goodinabernathy.com
55-100




                                                  4
